NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    ABRAHAM NTIAMOAH, Appellant.

                             No. 1 CA-CR 17-0683
                               FILED 4-16-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-458352-001
                 The Honorable Danielle J. Viola, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Nicholas Chapman-Hushek
Counsel for Appellee

The Hopkins Law Office PC, Tucson
By Cedric M. Hopkins
Counsel for Appellant
                          STATE v. NTIAMOAH
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Randall M. Howe joined.


C A M P B E L L, Judge:

¶1             Abraham Ntiamoah appeals his convictions and sentences of
aggravated assault, conspiracy to commit aggravated assault, unlawful
discharge of a firearm, and second-degree murder. All acts giving rise to
his convictions were committed while he was a minor. Ntiamoah argues
that the trial court erred by denying his motion to suppress statements
made during a custodial interrogation because his mother was not present
during questioning. Because Ntiamoah’s statements were made
voluntarily, knowingly, and intelligently, we affirm.

                            BACKGROUND1

¶2            A man was shot to death at a Glendale apartment complex.
The police investigated and eventually identified Ntiamoah as a suspect.

¶3            A few days later, an officer observed Ntiamoah exit the
lightrail and get into a vehicle driven by what appeared to be his mother.
Following a traffic stop, Ntiamoah was taken into custody and transported
to the Phoenix Police Department for questioning. He waited in an
interview room for a number of hours before two detectives questioned him
for approximately an hour and ten minutes.

¶4           Ntiamoah was charged with aggravated assault, conspiracy
to commit aggravated assault, unlawful discharge of a firearm, and first-
degree murder. He moved to suppress the statements made to police
during his custodial interrogation. He argues that he did not voluntarily,
knowingly, and intelligently waive his Miranda rights. The court held an
evidentiary hearing on the motion to suppress.



      1   In addressing the superior court’s denial of a motion to suppress,
we consider only the evidence presented at the suppression hearing and
view the facts in the light most favorable to upholding the court’s ruling.
State v. Ellison, 213 Ariz. 116, 126, ¶ 25 (2006).


                                     2
                          STATE v. NTIAMOAH
                           Decision of the Court

¶5             A video of the interview was provided to the court before the
hearing and was later admitted into evidence. The video shows Ntiamoah
wearing pants, a jacket, and a knitted hat. It is unclear how long he waited
in the room before the recording began, but the video shows Ntiamoah in
the room for approximately four hours before questioning began.
Ntiamoah is seen sleeping intermittently at the interview table and on the
floor, at one point using his jacket as a pillow.

¶6            Just after 3 a.m., detectives entered the room to wake
Ntiamoah and begin the interview. Because he was 15 years old, a detective
administered juvenile Miranda warnings, including an explanation of his
right to have a parent or guardian present:

      Detective #1: Do you wanna have your parent or guardian
      present during questioning?

      Ntiamoah: Um yeah, I really do. I wanna have my mama. But
      she probably not here no more.

      Detective #2: Yeah, she’s here.

      Ntiamoah: She’s still here?

      Detective #2: Mmm, hmm.

      Ntiamoah: I know this is probably tearing her apart.

      Detective #1: It’s your decision, so.

      Ntiamoah: Can I talk to her after we’re done?

      Detective #2: Yeah.

      Ntiamoah: All right.

      Detective #1: So . . . let me read it to you again. Do you wanna
      have your parent or guardian present during questioning?

      Ntiamoah: No.

In the video, Ntiamoah is alert and appears to understand the detective’s
questions. At the suppression hearing, the detective who administered the
Miranda warnings testified that, based on his observations, Ntiamoah
appeared to understand his rights. Ntiamoah confirmed at the hearing that
he understood he could ask for his mother to be present.


                                     3
                          STATE v. NTIAMOAH
                           Decision of the Court

¶7            The two detectives took turns asking questions about two
separate events. The video shows the detectives asking questions in a
relaxed manner and Ntiamoah cooperating. In contrast, Ntiamoah testified
at the suppression hearing that he was “scared” during the interview. He
also claimed the interview room was extremely cold, causing his body to
shiver and his teeth to chatter. In the interview video, Ntiamoah asked
detectives about the cold temperature and rubbed his hands together.
About an hour and ten minutes after the interview began, Ntiamoah
informed the detectives that he did not want to speak with them anymore.
At that point, the interview ceased.

¶8            The court issued its ruling from the bench, denying
Ntiamoah’s motion to suppress. The court noted that while the defendant
claimed he was cold during the interview, the court did not identify his
teeth chattering in the video exhibit and the detective within the camera
frame did not make any movements or statements to indicate extreme room
temperature. The court further noted that while it may have been better if
the detectives had questioned Ntiamoah one at a time due to his age, it did
not find the defendant’s assertion of fear credible given his demeanor in the
video, pointing to Ntiamoah “bantering with the officers” upon conclusion
of the interview. The court found that neither detective physically
threatened or forced the defendant to answer their questions. In its ruling,
the court quoted Ntiamoah telling detectives that, “no,” he did not want his
mother present.

¶9             The court acknowledged Ntiamoah’s age as 15 years old; the
fact that he completed his sophomore year in high school; the length of the
detention (approximately four hours); the intermittent rest during his
confinement; and the length of the interview at one hour and ten minutes.
The court considered the testimony and interview video and concluded that
under the totality of the circumstances, his statements were voluntary and
the waiver of his Miranda rights was done voluntarily, knowingly, and
intelligently.

¶10           During the jury trial, the prosecution introduced into
evidence portions of the interview video. At the conclusion of trial, a jury
found Ntiamoah guilty of conspiracy to commit aggravated assault,
unlawful discharge of a firearm, and second-degree murder. Ntiamoah was
later sentenced to prison.




                                     4
                           STATE v. NTIAMOAH
                            Decision of the Court

                               DISCUSSION

¶11            We review for an abuse of discretion of both the superior
court’s finding regarding the voluntariness of statements made to police
and the denial of a motion to suppress. State v. Wilson, 237 Ariz. 296, 298, ¶
7 (2015); State v. Ellison, 213 Ariz. 116, 126, ¶ 25 (2006).

¶12            While the Fifth Amendment right against self-incrimination
applies in all custodial interrogations, a defendant may waive his Miranda
rights “provided the waiver is made voluntarily, knowingly and
intelligently.” Miranda v. Arizona, 384 U.S. 436, 444 (1966). “Because of the
increased susceptibility and vulnerability of juveniles, courts exhibit a
heightened concern with the voluntariness of confessions by juveniles.” In
re Andre M., 207 Ariz. 482, 485, ¶ 9 (2004). Still, a minor can waive Miranda
rights, even in the absence of a parent or attorney. State v. Toney, 113 Ariz.
404, 407 (1976).

¶13            To determine whether a juvenile has made voluntary
statements to the police, the superior court considers the totality of the
circumstances. Id. A juvenile defendant’s in-custody statements must not
be the product of coercion, ignorance of rights, or adolescent fright. State v.
Jimenez, 165 Ariz. 444, 449 (1990). The trial court should consider factors
such as the defendant’s age and education, any advice to the defendant
regarding constitutional rights, the duration of questioning and detention,
the use of physical force by law enforcement, and the atmosphere of the
interrogation room. Andre M., 207 Ariz. at 485, ¶ 11; Jimenez, 165 Ariz. at
449. The court should also consider the presence of the juvenile’s parents or
the juvenile’s waiver of Miranda rights. Jimenez, 165 Ariz. at 450-51.

¶14          Ntiamoah argues that the trial court abused its discretion in
denying his motion to suppress because the detectives denied his request
that his mother be present during interrogation.2 Evidence supports the



       2   The State asserts that because Ntiamoah’s opening brief only
argues that his statements were involuntary, he waives any appeal that his
Miranda rights were violated. Not so. “[I]nherent in [a] defendant’s
involuntariness argument is the contention that he did not understand the
nature of the rights he waived by confessing to the crime,” Jimenez, 165 Ariz.
at 449-50, and that Miranda rights were not properly administered, see State
v. Pettit, 194 Ariz. 192, 196, ¶ 19 (App. 1998) (“[I]n considering whether a
person’s will was overborne sufficiently to render a confession involuntary,



                                      5
                           STATE v. NTIAMOAH
                            Decision of the Court

court’s ruling that Ntiamoah voluntarily, knowingly, and intelligently
waived his mother’s presence. The video shows that the detective read
Miranda rights to Ntiamoah, pausing after the recitation of each warning to
confirm that Ntiamoah understood; Ntiamoah himself testified that he
understood his rights. When Ntiamoah initially expressed that he wanted
his mother present, detectives assured him that it was his decision.
Ntiamoah then changed his mind and asked if he could speak with her
upon conclusion of the interview. When the detective repeated the question
to confirm whether Ntiamoah wanted his mother present, he answered
“no.” Ntiamoah argues that the moment he asked for his mother,
questioning should have ceased and the video shows that is exactly what
happened.

¶15           The court also made extensive findings about the other factors
surrounding the voluntariness of Ntiamoah’s statements, weighing
Ntiamoah’s age, education, understanding of Miranda warnings, the length
of detention and questioning, the temperature of the room, and the absence
of threats or use of force by the detectives. We defer to the court’s
determination that Ntiamoah was not credible when he claimed he was
afraid during the interview. See State v. Huerstel, 206 Ariz. 93, 106, ¶¶ 56-59
(2003). Accordingly, the superior court did not err in denying Ntiamoah’s
motion to suppress.

                               CONCLUSION

¶16           For the foregoing reasons, we affirm.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




the court should consider whether the accused was advised of his or her
constitutional rights.”).




                                         6